Citation Nr: 1525198	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946 and from June 1951 to May 1952.   His awards and decorations include the Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing with the undersigned in March 2015.  A transcript is of record.

After the hearing, the Veteran submitted additional medical reports accompanied by a waiver of consideration of the evidence by the Agency of Original Jurisdiction.  The Board will proceed with adjudication of the Veteran's claim accordingly.  See 38 C.F.R. § 20.1304.

Indeed, consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is related to his reported stressor, which is consistent with his active duty combat service, recognized by the award of a Purple Heart.


CONCLUSION OF LAW

The criteria for service connection for an PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD as a result of being on the U.S.S. Maryland near the Philippines during a "Kamikaze attack" in 1944.  He stated there was a fire onboard, and that he was trapped in sick bay.  A fellow soldier rescued him, but the Veteran feared that the ship was sinking (See May 2015 psychiatric evaluation).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In terms of PTSD, establishing service connection requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the DSM-IV.  Id.; see also 38 C.F.R. § 4.125(a)(2014).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the DSM-5; however, the Secretary of VA has specifically indicated that the DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014); see also 80 Fed. Reg. 53, 14308 (March 19, 2015).  Therefore, the regulatory changes regarding the release of DSM-5 do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Next, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was afforded a VA PTSD examination in March 2010.  Although the examiner acknowledged the Veteran's experience involving the reported Kamikaze attack, it was still found that the Veteran did not meet all the of the requirements for a diagnosis of PTSD.  The examiner explained that the Veteran met the DSM-IV stressor criteria based on his combat exposure, but that there were no significant symptoms of PTSD to provide a mental disorder diagnosis. 

However, the Veteran submitted a May 2015 psychiatric evaluation in which he was diagnosed with PTSD "related to his military service."  The Veteran again reported being trapped below deck on the U.S.S. Maryland during a Kamikaze attack in 1944.  As the Veteran had previously explained in the March 2010 examination and at the March 2015 Board hearing, he had not received mental health services in the past but felt that his symptoms became more noticeable in "recent years."

After careful review of the evidence, the Board finds that entitlement to service connection for PTSD is warranted.

The Veteran's personnel records show he served on the U.S.S. Maryland and that he received a Purple Heart for wounds received in action against the enemy in the Philippine Islands area in November 1944.  During his hearing and VA examinations, the Veteran consistently described the Kamikaze attack.  Indeed, service treatment records show the Veteran was treated for smoke inhalation and exposure to fumes in 1944 following an explosion.

The foregoing service records not only substantiate the Veteran's combat involvement; but also, corroborate the occurrence of the Veteran's reported stressor. Under the circumstances, service connection is warranted in this case if the evidence shows a PTSD diagnosis that is related to the Veteran's in-service stressors.  Such evidence is provided by the May 4, 2015 psychiatric examination performed at the VA, wherein the examiner specifically found that the Veteran's PTSD was caused by the events on the U.S.S. Maryland.  

In conclusion, the Veteran has a current diagnosis of PTSD in accordance with  38 C.F.R. § 4.125(a), and the Board has accepted the Veteran's alleged combat-related stressors as credible.  Indeed, the Board acknowledges the Veteran's honorable and valiant military service, as reflected in his receipt of the Purple Heart Award.  Furthermore, the evidence shows a causal relationship between current symptomatology and the claimed in-service stressor.  Thus, the criteria for service connection for PTSD are met. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The Board is granting in full the benefit sought on appeal -entitlement to service connection for PTSD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran has alleged in his VA Form 9 and during the Travel Board hearing that his sleep apnea is secondary to his service-connected smoke inhalation with mild intrinsic restrictive ventilatory dysfunction.  The record shows that the Veteran has been diagnosed with sleep apnea, and service treatment records contain a diagnosis of smoke inhalation from December 1944.  The document states the Veteran was exposed to fumes and smoke from an explosion and was treated with oxygen and penicillin.  A chest x-ray was negative for any parenchymal lesion, and the Veteran was discharged.  Moreover, the Veteran testified that he was not definitively told "one way or the other" that his sleep apnea was caused by his service-connected smoke inhalation with mild intrinsic restrictive ventilatory dysfunction. 

Consequently, the Board finds this case presents insufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, a question remains as to the relationship, if any, between the Veteran's diagnosed sleep apnea and the smoke inhalation recorded during service.  Moreover, there is no medical evidence addressing whether the Veteran's sleep apnea is caused or aggravated by his service-connected respiratory condition of smoke inhalation with mild intrinsic restrictive ventilatory dysfunction.   As such, a medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appropriate VA examiner review the claims file and offer an opinion as to: :
* whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began during or is otherwise linked to active service, to specifically include his exposure to fumes and smoke during the December 1944 fire; 

AND

* whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected disorder of smoke inhalation with mild intrinsic restrictive ventilatory dysfunction.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


